Citation Nr: 1002295	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gouty arthritis of the 
ankles.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.


FINDING OF FACT

The preponderance of the probative evidence indicates that 
intermittent gouty arthritis of the ankles is not related to 
an in-service disease or injury, or a service-connected 
disability.


CONCLUSION OF LAW

Intermittent gouty arthritis of the ankles was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes the 
letter did not provide adequate notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

While a notice on disability ratings and effective dates was 
provided in June 2008, it was not part of a comprehensive 
VCAA notice letter.  Nonetheless, the RO's failure to provide 
the Veteran timely and comprehensive notice of how disability 
ratings and effective dates are determined in the event 
service connection is granted is not prejudicial in light of 
the decision reached below.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  In as much as the Board 
denies the benefit sought, assignment of an initial 
evaluation and an effective date will not be a factor.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations, including rescheduling an examination for which 
he failed to report.  See 38 C.F.R. § 3.159(c).  While the 
Veteran may not have received full notice prior to the 
initial decision, the notice provided did in fact afford him 
and his representative a meaningful opportunity to 
participate in the adjudication of the claim.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007).  The Board also notes 
the claim was reviewed on a de novo basis on a number of 
occasions, as shown in the December 2008 Supplemental 
Statement of the Case.  In sum, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may-but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Veteran asserts that he developed arthritis of the ankles 
as a result of the long-term trauma sustained as a 
parachutist during his active service.  The Board finds, 
however, that the preponderance of the evidence is against 
his assertion.
Service personnel records and the Veteran's DD Form 214 note 
he was awarded the Master Parachutist Badge during his active 
service.  The impact on his knees are well documented, and 
service connection is in effect for disabilities of both 
knees.  Service treatment records, however, are entirely 
negative for any entries related to complaints, findings, or 
treatment for, ankle symptomatology related to jump duty.  A 
July 1982 entry, for example, notes a complaint of an injured 
right ankle from playing basketball.  Examination revealed 
slight swelling, and a sprain was diagnosed.  Treatment was 
an Ace bandage and no running for 72 hours.  The Veteran 
indicated on his March 1998 Report of Medical History for his 
physical examination at retirement that he had a history of 
bilateral ankle pain after standing for long periods of time.  
The examiner noted no comment related to that entry.  The 
March 2003 Report Of Medical Examination For Retirement notes 
the lower extremities were assessed as abnormal but because 
of post-traumatic arthritis of the right knee.  Urine albimum 
and sugar were noted as normal.

VA received the Veteran's claim in April 2005.  There is no 
evidence of arthritis having manifested to at least a 
compensable degree within one year of the Veteran's 
retirement from active service.  The May 2005 VA fee-basis 
examination report notes the Veteran's reported history of 
having injured his ankles from his many parachute jumps-
though he denied any specific history of ankle fractures.  
Physical examination of the ankles revealed mild swelling on 
the right lateral malleolar area, but there was no 
dorsiflexion, plantar flexion, inversion, or eversion 
deformity.  X-rays of the ankles were interpreted as showing 
negative results for each ankle.  The examiner diagnosed 
bilateral arthritis of the ankles, right greater than left, 
and noted decreased range of motion of the ankles, and opined 
the diagnosed disorder was related to the Veteran's reported 
history of parachute jumps.

The RO asked the examiner to clarify his diagnosis and 
positive nexus opinion in light of the negative results shown 
on the ankle x-rays.  The examiner did not alter his opinion.  
The RO, as noted in the October 2005 rating decision, 
rejected the medical opinion as against the documented 
evidence in the service treatment records and claims file 
which-interestingly, the examiner did not have access to.  
In any event, another examination was conducted in 2008.

The October 2008 fee-basis examination report notes the 
examiner conducted a comprehensive review of the claims file, 
including the service treatment records.  The Veteran's 
history of having made over 150 parachute jumps was noted, as 
well as his negative history for ankle fractures or 
dislocation, or other anatomic locations.  The Veteran 
reported that, during acute gout flare-ups, he experienced 
pain, swelling, and stiffness, in both ankles and-
occasionally, the great toes as well.  Since starting a 
regimen of Allopurinol, the frequency of his attacks had 
decreased significantly.  He reported no symptoms the day of 
the examination.  The examiner noted the fee-basis 
examination of 2005.  Following examination of the Veteran 
and review of the x-ray examination report, which noted a 
negative examination for each ankle, the examiner diagnosed 
intermittent gouty arthritis of both ankles and both great 
toes.  The examiner noted the diagnosis was based on the 
Veteran's history, medical records, and the prescription 
drugs currently used by the Veteran.  The ankle x-rays showed 
no evidence of degenerative joint disease of the ankles.  The 
diagnosis notwithstanding, however, the examiner opined the 
Veteran's intermittent gouty arthritis had no medical linkage 
with his active service, to include the impact of multiple 
parachute jumps.

The Board that must assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the opinion of the 
examiner at the 2008 fee-basis examination merits 
significantly more weight than the examiner at the 2005 
examination, as it is entirely supported by the evidence of 
record.

The Board notes the May 2005 examination report notes the 
Veteran reported to the examiner that he was told by medical 
personnel at his retirement examination that his uric acid 
level was high, and that may have been the reason for his 
ankle pain.  The Board further notes that recent judicial 
clarification of lay competency provides that lay evidence of 
a diagnosis may be competent under certain circumstances, 
such as when contemporaneous with competent medical input.  
See Jandreau, 492 F. 3d 1372.  The overall circumstances, 
however, constrains the Board to reject the veracity of the 
Veteran's report and recall.

First, the service treatment records are replete with the 
multiple instances of knee trauma.  Hardly are the ankles 
mentioned.  Second, the service treatment records contain a 
packet of clinical consults which the Veteran underwent as 
part of his physical examination at retirement.  The joint 
pain which was noted as experienced then currently was 
limited to the low back and knees.  There is no mention of a 
high uric acid level in the packet, or any indication on the 
face of the March 1998 Report Of Medical Examination For 
Retirement that the urinalysis results on the Veteran's urine 
sample were abnormal.  While the Board may not reject a 
medical opinion solely on the rationale that it was based on 
history given by the claimant, as found above, the Board 
rejects the credibility of the history the Veteran provided 
the examiner at the 2005 examination.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179  (2005).  Second, and 
finally, the examiner at the 2005 examination, unlike the 
examiner at the 2008 examination, gave no rationale for his 
nexus opinion other than the Veteran's reported history.  A 
medical opinion which does not contain a full explanation of 
the basis and rationale on which it is based generally does 
not garner significant weight.  See Nieves v. Rodriguez, 22 
Vet. App. 295 (2008).  

On the other hand, the examiner at the 2008 examination 
provided a comprehensive rationale for his opinion.  He 
first provided a clear overview of the nature of gout and 
what may cause it to develop in an individual-to include 
that it is more common in men than women.  In as much as 
gout is caused by high levels of uric acid, the examiner 
noted that the propensity to develop high levels of uric 
level is impacted by one's lifestyles, such as excessive 
alcohol consumption, as well as one's medical conditions.  
Diseases such as untreated hypertension and diabetes may be 
significant factors, as are the medications used to treat 
them.  The use of thiazide diuretics, such as 
Hydrochlorothiazide, which is commonly used to treat 
hypertension, can increase uric acid levels.  Further, the 
examiner observed, there is no evidence in medical 
literature that degenerative joint disease or an excess of 
traumatic events that involve the joints of the body may 
predispose one to the development of gouty arthritis.  
Consequently, the examiner opined the Veteran's parachute 
jumps were not the underlying cause of his gouty arthritis.  
Instead, it is most likely the result of his obesity, high 
cholesterol values, his hypertension-and the 
Hydrochlorothiazide prescribed to treat it, and the 
Veteran's diabetes.

There simply is nothing in the claims file that contradicts 
the above opinion or the examiner's diagnosis.  The 
outpatient records note an August 2003 entry to the effect 
that laboratory reports, x-rays, and examination, were 
consistent with gouty arthritis, while other entries note 
negative x-rays and examinations.  These entries support the 
diagnosis of intermittent pathology.  The Veteran has 
hypertension, which is treated with Hydrochlorothiazide, as 
well as diabetes.  Thus, the evidence of record compellingly 
shows the Veteran's intermittent gouty arthritis is not 
medically linked with his active service-to include his 
impressive jump record.

The Board notes an April 2007 rating decision denied service 
connection for hypertension.  There is nothing in the claims 
file to indicate the Veteran appealed that decision.  In the 
absence of an appeal, it is final and binding.  See 
38 C.F.R. §§ 20.200, 20.302.  As a result, there is no 
factual basis for service connection on a secondary basis.  
38 C.F.R. § 3.310.

In light of the above, the Board is constrained to fine the 
preponderance of the evidence is against the claim on both a 
presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for gouty arthritis of the 
ankles is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


